The opinion of the court was delivered by
Johnston, J.:
This was an action of ejectment, brought by Willard R. Douglas against J. M. White and John Bunker, in which the title and right of possession of 80 acres of land were found and adjudged to be in Douglas. It was also decided that the value of the rents and profits of the land while White held possession exceeded the value of the improvements made by him in the sum of $64, and judgment for that amount was given to Douglas. There was a further finding-that White had a lien on the land for taxes and interest, amounting to $67.53, and the judgment provided that Douglas should not be let into the possession of the land until this amount was paid. A motion for a new trial was made and overruled, but neither the motion nor the grounds therefor, if they were stated, are shown by the record which has been brought to this court.
White complains that several rulings made upon the admission and effect of the evidence are erroneous. It appears that every ruling upon which error is assigned is-such as must be brought to the attention of the trial court ■ upon a motion for a new trial, before a review can be had in the supreme *403court. It devolves upon a party who. asserts that error is committed to affirmatively show it, and we cannot say that the district court erred in denying the motion for a new trial unless the grounds upon which it was based are shown; neither can we inquire into any error alleged to have been committed during the trial, either in the admission or exclusion of testimony, nor as to the sufficiency of the testimony to sustain the findings or the judgment. (Typer v. Sooy, 19 Kas. 593; Moore v. Emmert, 21 id. 2; Ervin v. Morris, 26 id. 664; Dyal v. City of Topeka, 35 id. 62; Illingsworth v. Stanley, 40 id 61.)
The judgment of the district court will be affirmed.
All the Justices concurring.